Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 and 13-19 directed to an invention non-elected without traverse on November 7th 2017.  Accordingly, claims 1-7 and 13-19 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1-7 and 13-19 are cancelled;
 

Reasons for Allowance
Claims 8-12 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Dingman et al., (US 2007/0148323 A1), discloses forming meat-like products from meat emulsion (see Dingman abstract). Dingman disclose of Dingman abstract; paragraphs [0011]-[0016], [0022]-[0028] and [0048]-[0082]). Dingman also discloses pressed heat cooking and steam jacketing, where the pressure in the heat exchanger is from 140 psi to 635psi and the meat temperature is between 120ᵒC and 165ᵒC and of mincing the finally cooked product (see Dingman paragraphs [0022]-[0028], [0066]-[0070]; claims 1, 5, 8 and 9-21). While Franklin et al (US 5,474,790) discloses of subsequent scraped surface heating processes in order to continuously mix the meat while heating and terminating when the meat is cooked and mixed, and of first heating the meat emulsion to the target temperature using scraped surface heat exchangers as they provide for very rapid heating with short residence time (see Franklin column 4, lines 2-39), neither Dingman or any other prior art reference fail to disclose of sequentially cooking in scraped surface heat exchangers and of repeating the cooking steps three times at the temperature ranges recited in independent claim 8.
As to the rejections of claims 8-12 and 20-24 under 35 USC §112(b): In light of the amendment filed on September 7th 2021, the indefiniteness rejections of claims 8-12 and 20-24 have been withdrawn.
In view of the fact the rejections of record are untenable, claims 8-12 and 20-26 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/           Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792